Order filed, July 9, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00501-CV
                                 ____________

                       BRENDA F MORGAN, Appellant

                                            V.

MEADOWCREST COMMUNITY HOMEOWNERS ASSOCIATION, INC.,
                    Appellee


                    On Appeal from the 400th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 13-DCV-206982


                                     ORDER

      The reporter’s record in this case was due July 3, 2018. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Karen Rothman, the court reporter, to file the record in this appeal
within 15 days of the date of this order.

                                  PER CURIAM